Citation Nr: 1244030	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for bilateral hearing loss.    

2.  Entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for bilateral hearing loss.  

The Veteran submitted a September 2010 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO.  A hearing was scheduled for November 2012, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2012).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran's formal claim for entitlement to service connection for bilateral hearing loss and tinnitus was received on August 8, 1984.  

3.  Service connection for bilateral hearing loss and tinnitus was denied in a September 1984 rating decision by the RO and a timely notice of disagreement was not filed.

4.  The Veteran's formal claim to reopen the claims of service connection for bilateral hearing loss and tinnitus was received on February 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(r) (2012). 

2.  The criteria for entitlement to an effective date earlier than February 9, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.400(r) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

As discussed below, the resolution of the Veteran's appeal for an earlier effective date turns on the law as applied to the undisputed facts in these claims regarding the dates of receipt of claim and dates entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Analysis

The Veteran contends that he is entitled to an effective date earlier than February 9, 2009 for the grant of service connection for bilateral hearing loss and tinnitus.

With regard to an appeal for reopened claims, as in this case, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a)(1) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2012).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a) (2012).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

On August 8, 1984, the RO received the Veteran's Application for Compensation and/or Pension Benefits, via a VA Form 21-526, for which he requested service connection for bilateral hearing loss and tinnitus.  In a September 1984 rating decision, the RO denied, in pertinent part, the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the September 1984 rating decision in an October 1984 letter and a timely notice of disagreement was not filed; therefore, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Approximately 25 years later, the RO received a duplicate VA Form 21-526 from the Veteran on February 9, 2009 to reopen the claims of service connection for bilateral hearing loss and tinnitus.  

As noted above, the date of receipt of the Veteran's formal claim to reopen the issues of service connection for bilateral hearing loss and tinnitus is on February 9, 2009.  

A review of the record indicates that at the earliest, April 13, 1977 may be considered as the date entitlement arose for bilateral hearing loss.  On April 13, 1977, the Veteran underwent an in-service examination in which his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
15
5
10
5
40
LEFT
15
5
5
5
45

These audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  

The Board notes that some degree of hearing loss beyond the normal ranges was shown by 40 decibels in the right ear and 45 decibels in the left ear at the 6000 Hertz range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Similarly, at the time of separation from service in June 1977, the Veteran underwent a June 1977 separation examination in which his bilateral pure tone thresholds at the 6000 Hertz range was 50 decibels.  Id.  

Moreover, at the earliest, 1975 to 1976 may be considered as the date entitlement arose for tinnitus, as reported by the Veteran at a July 2009 VA audiological examination.  The Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that came through the use of his senses.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  As such, the record reflects that the earliest the dates entitlement arose can be established from the evidence of record are April 13, 1977 for bilateral hearing loss and 1975 to 1976 for tinnitus.  

In a September 2009 notice of disagreement to the July 2009 rating decision, the Veteran asserted that the effective date should be prior to February 9, 2009 because he has had bilateral hearing loss and tinnitus since service and believes the relationship of his hearing disorders to service was overlooked when he initially filed his service connection claim in 1984.  The Veteran reiterated such contentions in a September 2010 statement, September 2010 substantive appeal, and October 2010 statement.  

Since the date of receipt for the claims is February 9, 2009, which is later than the earliest dates that can be construed as the dates entitlement arose in April 1977 and 1975 to 1976, the Board finds the currently assigned effective date of February 9, 2009 is properly assigned for the grant of reopened claims for service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.400(r).  

Pursuant to the Veteran's contentions, the Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim on February 9, 2009.  Although the medical evidence of record, discussed above shows that the earliest dates of some degree of bilateral hearing impairment was in April 1977 and of tinnitus was from 1975 to 1976, such evidence does not constitute an informal claim for service connection benefits because such notations do not reflect any intent expressed to VA to claim compensation benefits for the disabilities.  See 38 C.F.R. § 3.155.  Moreover, no communication from the Veteran reflecting intent to reopen the claims of service connection for bilateral hearing loss and tinnitus was submitted to VA prior to February 9, 2009.  Id.  The Veteran was also still enlisted in active duty at the time of the earliest dates listed above.  See 38 U.S.C.A. § 101(2) (West 2002) (The term "veteran" means a person who served in active service and who was discharged or released therefrom under conditions other than dishonorable.).  The Court has held that VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet, App. 352, 356-57 (1995).  Thus, the Board finds an informal claim of service connection for bilateral hearing loss and tinnitus prior to February 9, 2009 may not have been inferred.  

The Veteran also asserts in the September 2009 notice of disagreement and October 2010 statement that he "never received an adjudication in regards to this claim and that is the reason [he] recently reopened the claim."  In September 2009, the Veteran requested a copy of his claims file, to include the September 1984 rating decision, and the request was completed in September 2010.  The Court has held that there is a presumption of regularity which holds that Governmental officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

In this case, review of the record indicates the Veteran was notified of the September 1984 rating decision in an October 1984 letter by the RO.  The Board finds the Veteran's contention does not constitute clear evidence to the contrary that the October 1984 letter is proper as required to rebut the presumption of administrative regularity in the processing of his claim.

Based on these findings, and applying the regulation that provides the proper effective date for disability compensation based on reopened claims, the Board finds the effective date of February 9, 2009 for service connection for bilateral hearing loss and tinnitus is correct, and an earlier effective date is precluded by law and regulation.  See 38 U.S.C.A. §§ 5110(a), (b)(1); 38 C.F.R. § 3.400(r).  


ORDER

An effective date earlier than February 9, 2009 for the grant of service connection for bilateral hearing loss is denied.    

An effective date earlier than February 9, 2009 for the grant of service connection for tinnitus is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


